DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/12/22 has been considered. A copy of form PTO-1449 is attached. 

Drawings
The drawings filed on 1/12/21 are accepted. 

Terminal Disclaimer
The terminal disclaimer filed on 6/27/22 has been approved.

Claim Objections
Claims 1, 2 and 11 are objected to because of the following informalities:  The terms “1/e2” should be changed to – 1/e2 --.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al (7,800,742) in view of Hwang (5,369,631) and Hammond et al (5,558,998) (all of record).
Regarding claims 1 and 2, figure 8 of Fukuda et al below discloses a flow cytometer (10) (column 1, lines 18-18 and 22-26), comprising: a flow cell (51) defining a flow direction; a collimation assembly (52a) including laser diode (i.e., light source semiconductor laser 53) (column 4, lines 31-31-38) and a collimating lens (52a) configured to produce a laser beam along an axis; a positive cylindrical lens (52b) (i.e., plano-convex cylinder lens) (column 4, lines 24-30) disposed on the axis and configured to receive the laser beam from the collimation assembly (52a); a negative cylindrical lens (i.e., biconcave cylinder lens 52c) disposed on the axis and configured to receive the laser beam from the positive cylindrical lens (526); a condenser lens (52d, 52e) disposed on the axis and configured to receive the laser beam from the negative cylindrical lens (52c) and project the laser beam onto the flow cell (51) such that the laser beam incident on the flow cell (51) defines a first beam waist diameter in a direction parallel to the flow direction of the flow cell of 3 to 8 micro meters (column 4, lines 49-60). 

    PNG
    media_image1.png
    558
    790
    media_image1.png
    Greyscale

Fukuda et al does not teach that the condenser lens (52d, 52e) is a cylindrical objective lens; however, such the feature is kwon in the art as taught by Hwang. 
Figure 5 of Hwang below discloses an optical pickup (8) in which the light from the laser diode (81) passes through collimating lens (82), phase plate (85), cylindrical objective lens (86) and focusing on a focal line (FL) of the object (1) (column 4, lines 3- 30). 

    PNG
    media_image2.png
    684
    652
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filling date of the present invention to replace the condenser lens (52d, 52e) of Fukuda et al by a cylindrical objective lens of Hwang because they are both used for focusing light beam on the flow cell.

Fukuda et al teaches that the beam waist diameter is from 3-8 micro meters and does not teach that the laser beam waist is measured under American standard or Federal Aviation Administration (i.e., FWHM, 1/e2 or D4o).
Hammond et al teaches that the beam waist diameter is measured under laser safety regulations such as 1/e2 is well known in the art (column 9, lines 50-56).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to calculate the beam waist diameter of Fukuda et al under laser safety regulation as taught by Hammond et al.
Fukuda et al teaches that the laser beam incident on the flow cell defines a second beam diameter in a direction perpendicular to the flow direction of the flow cell from 300 to 600 um. Fukuda et al does not teach that the second beam diameter in a direction perpendicular to the flow direction of the flow cell up to 210 um.
With respect to the diameter of the beam, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to choose or select the second beam diameter in a direction perpendicular to the flow direction of the flow cell up to 210 um whichever suitable for the invention since the dimension of the light beam can be adjusted or set to accommodate different types of flow cells (i.e., flow cell 51 of Fukuda or smaller flow cell that requires smaller beam diameter). Further, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties (Titanium metal Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
Regarding claim 3, Fukuda et al and Hammond et al do not teach that the first beam waist 1/e2 diameter is selected such that performance is not degraded despite an actual radial core stream shift within the flow cell of up to 15 um. However, it would have
been obvious to select the first beam waist 1/e2  diameter is selected such that performance is not degraded despite an actual radial core stream shift within the flow cell of up to 15 um whichever suitable for the device.
Regarding claim 4; claim 4 is taught by Fukuda et al because the limitation after language such as “capable of’ is not considered because it has been held that the recitation that an element (plurality of lenses) is “capable of’ performing a function is not positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138.
Regarding claim 5; Fukuda et al does not teach the use of a base plate and a lens barrel disposed thereon, wherein the collimation assembly, the positive cylindrical lens, the negative cylindrical lens, and the cylindrical objective lens are at least partially disposed within the barrel. However, using a base plate and lens barrel for holding a plurality of lenses are well known in the art and it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to include in Fukuda et al a base plate and lens barrel for holding the plurality of lenses of Fukuda et al to make sure that the lenses are fixed and aligned within the system, thus increase the accuracy of the measurement.

9. Claims 11-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al (7,800,742) (of record) in view of Hammond et al (5,558,998).
Regarding claim 11, figure 8 of Fukuda et al above discloses a flow cytometer (10) (column 1, lines 18-18 and 22-26), comprising: a flow cell (51) defining a flow direction; a collimation assembly (52a) including laser diode (i.e., light source semiconductor laser 53) (column 4, lines 31-31-38) and a collimating lens (52a) configured to produce a laser beam along an axis; a positive cylindrical lens (52b) (i.e., plano-convex cylinder lens) (column 4, lines 24-30) disposed on the axis and configured to receive the laser beam from the collimation assembly (52a); a negative cylindrical lens (i.e., biconcave cylinder lens 52c) disposed on the axis and configured to receive the laser beam from the positive cylindrical lens (52b); a condenser lens (52d, 52e) disposed on the axis and configured to receive the laser beam from the negative cylindrical lens (52c) and project the laser beam onto the flow cell (51) such that the laser beam incident on the flow cell (51) defines a first beam waist diameter in a direction parallel to the flow direction of the flow cell of 3 to 8 micro meters (column 4, lines 49-60).
Fukuda et al teaches that the beam waist diameter is from 3-8 micro meters and does not teach that the laser beam waist is measured under American standard or Federal Aviation Administration (i.e., FWHM, 1/e2 or D4o).
Hammond et al teaches that the beam waist diameter is measured under laser safety regulations such as 1/e2 well known in the art (column 9, lines 50-56).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to calculate the beam waist diameter of Fukuda et al under laser safety regulation as taught by Hammond et al.

Fukuda et al teaches that the laser beam incident on the flow cell defines a second beam diameter in a direction perpendicular to the flow direction of the flow cell from 300 to 600 um. Fukuda et al does not teach that the second beam diameter in a direction perpendicular to the flow direction of the flow cell up to 210 um. However, it
would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to choose the second beam diameter in a direction perpendicular to the flow direction of the flow cell up to 210 um whichever suitable for the invention since the dimension of the light beam can be adjusted or set to accommodate different types of flow cells (i.e., flow cell 51 of Fukuda or smaller flow cell that requires smaller beam diameter). Further, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties (Titanium metal Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
Regarding claims 12-13, Fukuda et al and Hammond et al do not teach that the first beam waist 1/e2 diameter is selected such that performance is not degraded despite an actual radial core stream shift within the flow cell of up to 15 um. However, it would have been obvious to select the first beam waist 1/e2 diameter is selected such that performance is not degraded despite an actual radial core stream shift within the flow cell of up to 15 um whichever suitable for the device.
Regarding claim 14; claim 14 is taught by Fukuda et al because the limitation after language such as “capable of’ is not considered because it has been held that the recitation that an element (plurality of lenses) is “capable of’ performing a function is not positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138.
Regarding claim 16; Fukuda et al does not teach the use of a base plate and a lens barrel disposed thereon, wherein the collimation assembly, the positive cylindrical lens, the negative cylindrical lens, and the cylindrical objective lens are at least partially disposed within the barrel. However, using a base plate and lens barrel for holding a plurality of lenses are well known in the art and it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to include in Fukuda et al a base plate and lens barrel for holding the plurality of lenses of
Fukuda et al to make sure that the lenses are fixed and aligned within the system, thus increase the accuracy of the measurement.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Fukuda et al and Hammond et al as applied to claim 11 above, and further in view of Hwang (5,369,631).
Regarding claim 15, Fukuda et al does not teach that the condenser lens (52d, 52e) is a cylindrical objective lens; however, such the feature is kwon in the art as taught by Hwang.
Figure 5 of Hwang above discloses an optical pickup (8) in which the light from the laser diode (81) passes through collimating lens (82), phase plate (85), cylindrical objective lens (86) and focusing on a focal line (FL) of the object (1) (column 4, lines 3- 30).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the present invention to replace the condenser lens (52d, 52e) of Fukuda et al by a cylindrical objective lens because they are both used for focusing light beam on the flow cell.
It is noted that when the Fukuda et al and Hwang are combined, the cylindrical objective lens is positioned closer to the flow cell, and the negative cylindrical lens is disposed between the positive cylindrical lens and the cylindrical objective lens.

Allowable Subject Matter
Claims 6-10 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 6/27/22 have been fully considered but they are not persuasive.
Applicant’s remarks argues that the present independent claim 1 recites a configuration wherein “the laser beam incident on the flow cell defines ... a second beam 1/e2 diameter in a direction perpendicular to the flow direction of the flow cell, wherein the second beam 1/e2 diameter is up to 210 um.” Independent claim 11 similarly recites “a second beam 1/e2 diameter in a direction perpendicular to the flow direction of the flow cell of up to 210 um”. Applicant also stated that The Office found that “Fukuda et al teaches that the laser beam incident on the flow cell defines a second beam diameter in a direction perpendicular to the flow direction of the flow cell from 300 to 600 um” and, thus, conceded that “Fukuda et al does not teach that the second beam diameter in a direction perpendicular to the flow direction of the flow cell [is] up to 210 um.” (Office Action at pp. 8, 10, and 11.) Hwang and Hammond likewise do not teach or suggest this feature, nor is such alleged by the Office. Applicant respectfully submits that the Office has failed to establish a prima facie case of obviousness with respect to the above-noted rejections of independent claims 1 and 11 under 35 U.S.C. § 103 because the Office has not identified suitable “articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” (In re Kahn, 441 F.3d 977, 988 (Fed. Cir. 2006); see also KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398, 418 (2007).)
The argument is not deemed to be persuasive because with respect to the diameter of the beam, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to choose or select the second beam diameter in a direction perpendicular to the flow direction of the flow cell up to 210 um whichever suitable for the invention since the dimension of the light beam can be adjusted or set to accommodate different types of flow cells (i.e., flow cell 51 of Fukuda or smaller flow cell that requires smaller beam diameter). Further, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties (Titanium metal Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
	In view of the foregoing, it is believed that the rejection under 35 USC 103 is proper.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426. The examiner can normally be reached Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HP							/HOA Q PHAM/                                                                 Primary Examiner, Art Unit 2886                                                                                                                                       August 31, 2022